Vanessa G. v Nelson A. (2020 NY Slip Op 04633)





Vanessa G. v Nelson A.


2020 NY Slip Op 04633


Decided on August 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND CURRAN, JJ.


107 CA 19-00478

[*1]VANESSA G., AS PARENT AND NATURAL GUARDIAN OF ADRIANNA A., AN INFANT, PLAINTIFF-RESPONDENT,
vNELSON A., AS ADMINISTRATOR OF THE ESTATE OF LUIS A. A.-S., DECEASED, ET AL., DEFENDANTS, AND ERIC J. KRONE, DEFENDANT-APPELLANT. (APPEAL NO. 3.) 


LETITIA JAMES, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF COUNSEL), FOR DEFENDANT-APPELLANT. 
VANDETTE PENBERTHY LLP, BUFFALO (JAMES M. VANDETTE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Frederick J. Marshall, J.), entered February 27, 2019. The judgment, insofar as appealed from, adjudged that defendant Eric J. Krone acted with reckless disregard for the safety of others and that he is 35% liable for the subject collision. 
It is hereby ORDERED that the judgment insofar as appealed from is reversed on the law without costs and the complaint is dismissed against defendant Eric J. Krone.
Same memorandum as in Alexandra R. v Krone ([appeal No. 1] — AD3d — [Aug. 20, 2020] [4th Dept 2020]).
All concur except Nemoyer and Curran, JJ., who dissent and vote to affirm in the same dissenting memorandum as in Alexandra R. v Krone ([appeal No. 1] — AD3d — [Aug. 20, 2020] [4th Dept 2020]).
Entered: August 20, 2020
Mark W. Bennett
Clerk of the Court